DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant has made minor changes to the claims in the amended claim set filed 05/16/2022. Claims 41 and 59 now include the limitation that the cryopreservation formulation is of “co-cultured” bacterial species. Applicant has amended claim 48 to add Faecalibacterium prausnitzii as one of the second bacterial species. 

Claim Status
	Claims 1-4, 9-10, 12-15, 38, and 60-62 are currently withdrawn. Claims 5-8, 11, 16-37, 39-40, 44-47, and 49-57 are canceled. Claims 41-43, 48, and 58-59 have been examined. 

Information Disclosure Statement
	The information disclosure statements (IDSs) filed on 01/18/2022 and 01/31/2022 are in compliance with the provisions of 37 C.F.R. 1.97. All references cited in these IDSs have been fully considered.

Drawings
RE: Objection to the drawings
	The drawings were previously objected to because Figure 2 failed to show the black arrow as described in the specification. Applicant filed a corrected drawing sheet on 05/16/2022 replacing figure 2 with an illustration which depicts the black arrow. However, applicant is reminded of the requirement that any corrected drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Because the amended drawing sheet only contains “Figure 2”, it appears that applicant does not intend to cancel Figures 1A and 1B. For these reasons, the objection to Figure 2 has been withdrawn and a new objection is set forth below.

New objection to the drawings
The drawings are objected to because the corrected drawing sheet filed 05/16/2022 does not contain all figures appearing on the immediate prior version of the sheet. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
RE: Objections to the claims
	Claims 41, 42, and 59 were objected to because the claims recited the term “manmade”. Applicant amended these claims to instead recite “man-made”. This amendment is sufficient to overcome the objection of record. The objection of record for claims 41-42 and 59 has been withdrawn.
	Claim 58 was objected to because the claim recited “further comprising pharmaceutically acceptable excipient”. Applicant amended this claim to instead recite “further comprising a pharmaceutically acceptable excipient” (emphasis added). This amendment is sufficient to overcome the objection of record. The objection of record for claim 58 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Rejection of claims 41-43, 48, and 58-59 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 41-42, and 59 were previously rejected because the limitation “the manmade cryopreservation formulation” was found to be indefinite as it was not possible to ascertain whether the limitation was referring to the previously recited “cryopreservation formulation” or “manmade cryopreservation medium”. Applicant has amended the indefinite phrase to now read “the man-made cryopreservation medium”. This amendment is sufficient to address the issue of indefiniteness. Therefore, the rejection of claims 41-42 and 59 is withdrawn.
	Claims 43, 48, and 58 were previously rejected due to their dependence on claim 41. For the purpose of clarifying the record and addressing applicant’s concerns, these claims were previously rejected because they depended from claims found to be indefinite and therefore inherited the indefinite “manmade cryopreservation formulation” limitation. Since the appropriate amendments have been made to claim 41, the rejection of record for claims 43, 48, and 58 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
RE: Rejection of claims 41-43, 48, and 58-59 under 35 U.S.C. 103 as obvious over Borody I (US 2016/0331791 A1), as evidenced by Borody II (US 2004/0028689 A1).
Claims 41-43, 48 and 58-59 were previously rejected as obvious over Borody I as evidenced by Borody II. Applicant traverses this rejection by arguing that Borody I as evidenced by Borody II does not render the instant claims obvious. First, Applicant argues that Borody I does not render the claims obvious because Borody I teaches a “fecal microbiota preparation [that] lacks or is substantially devoid of one or more…two or more, three or more, four or more, or five or more live fecal microorganisms [which] are selected from the group consisting of…Acidaminococcus fermentans”. Second, applicant argues that Borody I and Borody II, either alone or in combination, fail to teach “co-cultured bacterial species” (the new limitation), specifically, co-culturing Acidaminococcus intestini or Acidaminococcus fermentans with at least one of a second bacterial species, a process which applicant claims will result in a protective nature which is not associated with the co-culture of any two microbes. Third, applicant  argues that examples 1 and 2 demonstrate survival and robustness after freezing and lyophilization (i.e. an unexpected result). Finally, applicant argues that a person having ordinary skill in the art would not have any motivation or guidance to specifically modify the teachings of Borody I and Borody II to specifically select Acidaminococcus intestini or Acidaminococcus fermentans to co-culture with other bacterial species to result in the claimed invention. 
Applicant's arguments have been fully considered but they are not found to be persuasive.
With respect to applicant’s first argument, claims 41-43, 48, and 58-59 are drawn to a composition comprising a first bacterial species, an at least one second bacterial species, and a cryopreservation medium. Although Borody I teaches a “fecal microbiota preparation [that] lacks or is substantially devoid of one or more…two or more, three or more, four or more, or five or more live fecal microorganisms [which] are selected from the group consisting of…Acidaminococcus fermentans” ([0064]), it is not considered that Borody I teaches away from including Acidaminococcus fermentans in the fecal microbiota preparation because Borody I also teaches a composition which does comprise the Acidaminococcus fermentans ([0063]). 
	With respect to applicant’s second argument, applicant is reminded that the claims are drawn to a composition (i.e. a composition comprising a cryopreservation medium and a mixture of a first bacterial species and at least one of a second bacterial species). The process (co-culturing) does not impart any distinguishing structure on the mixture of bacterial species. The question is therefore whether the art (Borody I) discloses a composition comprising a cryopreservation medium and a mixture of a first bacterial species wherein the first bacterial species is Acidaminococcus intestini or Acidaminococcus fermentans and at least one of a second bacterial species. As discussed above, Borody I teaches a composition comprising “a purified or reconstituted fecal bacterial mixture” and in one embodiment, the fecal microbiota preparation comprises “one or more live fecal microorganisms selected from the group consisting of… Acidaminococcus fermentans” ([0063]). The observation of unexpected properties (e.g. the observed cryoprotective nature associated with a combination of Acidaminococcus intestini or Acidaminococcus fermentans and a second bacterial species) does not render the previously known composition patentably new.
	With respect to applicant’s third argument that examples 1 and 2 provide evidence of unexpected results. There are differences in the culturing conditions which do not allow for examples 1 and 2 to be compared with each other for determination of unexpected results. First, the co-culture experiment (example 2) involves the resuspension of the co-culture in 5% riboflavin/cysteine/inulin ([177]) which is not present in example 1. Second, the microorganisms of example 1 were stored frozen for a different amount of time (“…frozen for at least 24 hours”; [169]) than the microorganism of example 2 (“Samples were aliquoted into 1 ml volumes and frozen at -80°C overnight”; [177]). Finally, the starting concentrations of the test microorganisms were not the same across both test groups. For example, 18 FAA (Eubacterium rectale) started at 4.0 x 109 cfu/ml and exhibited no growth on FAA following reconstitution whereas the co-culture experiment started 18 FAA at 5.0 x 1011 cfu/ml (Tables 1 and 2; [174] and [178]). Each of the above factors (or a combination of these factors) may reasonably explain the observed differences in viability between examples 1 and 2. 
	With respect to applicant’s final argument that there is no motivation provided by Borody I to arrive at the instantly claimed composition. As discussed in the previous Office Action and below, Borody I details the growing demand for therapies involving fecal microbiota and further teaches that access to frozen or lyophilized fecal material would improve access to said therapies ([0003]-[0004]). Therefore, there is an explicit motivation provided by Borody I for a person having ordinary skill in the art to modify Borody I to arrive at the claimed composition. Moreover, a person having ordinary skill in the art could have reasonably been expected, based upon the teaching of Borody I, to have arrived at a composition which “resembles normal healthy human fecal flora” ([0072]). Such a composition would comprise Acidaminococcus fermentans and “at least one of a second bacterial species”, because Borody II provides evidence that a normal healthy human fecal flora includes Acidaminococcus fermentans and several other bacterial species (p. 6, left col.).
	For at least the reasons discussed above, the rejection of record for claims 41-43, 48, and 58-59 has been maintained.

Maintained Rejection
Claims 41-43, 48, and 58-59 are rejected under 35 U.S.C. 103 as obvious over Borody I (US 2016/0331791 A1), as evidenced by Borody II (US 2004/0028689 A1).
Borody I teaches compositions for gastric, gastrointestinal, and/or colonic treatments and methods for making, storing, and using them (abstract). In alternative embodiments, provided are compositions, used for gastric, gastrointestinal and/or colonic treatments or lavage and methods for making, storing and using them, including storage. In alternative embodiments, compositions provided are used for the stabilization, amelioration, treatment and/or prevention of constipation, for the treatment of abdominal pain, particularly non-specific abdominal pain, and diarrhea, including diarrhea caused by a drug side effect, a psychological condition, a disease or a condition such as autism, Crohn's Disease, a poison, a toxin or an infection ([0002]). 
Regarding claims 41 and 59, the instant claims are drawn to compositions comprising a cryopreservation formulation, comprising a mixture of bacterial species in a man-made cryopreservation medium. 
Borody I teaches a purified or reconstituted fecal bacterial mixture (i.e. a mixture of bacterial species)([0063]). Borody I further teaches that the compositions of the invention can comprise cryoprotectants (i.e. a cryoprotective composition)([0277]). Borody I defines cryoprotectants as comprising substances such as polyethylene glycol (PEG), dimethyl sulfoxide (DMSO), or glycerol ([0039]). These cryoprotectants read on “man-made cryopreservation medium” as applicant recites preferred embodiments of the “man-made cryopreservation medium” wherein the cryoprotectant medium comprises at least one of glycerol, PEG, and DMSO (specification, [44]).
With respect to the mixture comprising a first bacterial species wherein the first bacterial species is Acidaminococcus intestini or Acidaminococcus fermentans and at least one of a second bacterial species, Borody I teaches a mixture comprising Acidaminococcus fermentans (i.e. the first bacterial species) and microorganisms such as Faecalibacterium prausnitzii (i.e. at least one of a second bacterial species)([0063]). While Borody I does not call these elements the “first bacterial species” and “second bacterial species”, a reference disclosure can anticipate a claim even if the reference does not describe the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination. Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015). MPEP § 2131.02(III).
The instant claims recite the first bacterial species being present in the cryopreservation formulation in an amount sufficient to confer cryoprotection to the at least one of the second bacterial species upon reconstitution of the man-made cryopreservation formulation and wherein the man-made cryopreservation formulation after reconstitution exhibits at least 10x increased bacterial proliferation of the at least one of the second bacterial species in a bacterial proliferation assay relative to bacterial proliferation of a man-made cryopreservation formulation after reconstitution comprising the at least one of the second bacterial species absent the first bacterial species. An example of the amount is provided within the specification as 10-50% of the total amount of bacteria in the bacterial mixture ([0012]). The instant limitation is therefore drawn to the concentration of the first bacterial species. 
Borody I is silent as to the concentration of the first bacterial species. 
Arriving at a composition comprising the first or second bacterial species taught by Borody I at a concentration not explicitly described by Borody I is merely a result of routine experimentation and optimization. One in the art would be motivated to perform this routine experimentation and optimization when preparing the compositions taught by Borody I as Borody I teaches the therapeutic composition comprises a preparation of flora in proportional content (i.e. relative percentages of flora) that resembles a normal human fecal flora ([0067]). Borody II provides evidence of the relative percentages of normal human fecal flora (Table I, p. 6) which would aid in the preparation of the compositions taught by Borody I wherein said compositions comprise flora in proportional content that resembles a normal human fecal flora. When preparing a composition comprising fecal flora taught by Borody I but not consisting of every organism in normal fecal flora (e.g. a mixture of Acidaminococcus fermentans and a second bacterial species), routine experimentation and optimization would need to be performed to determine the proportional content of each species which resembles normal healthy human fecal flora. It would be beneficial to make a bacterial composition which resembles normal health human fecal flora as Borody II teaches that abnormal distribution of microflora is associated with mammalian diseases (abstract and [0001]). Such experimentation and optimization may result in a composition in which the first or second bacterial species are present at a certain concentration, such as in between 10% and 50%, to use in the efficacious fecal transplantation methodology disclosed by Borody I ([0003]). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05(II)(A).
As discussed above, Borody I teaches cryoprotection of bacterial species in a cryopreservation medium.
Borody I is silent as to the cryoprotective characteristics of the first bacterial species recited in component b) of the instant claims. 
The instant claims are drawn to a composition and the characteristics of the first bacterial species do not have any limitations which would structurally differentiate the instantly claimed composition from the compositions taught by Borody I or the obvious routinely optimized composition which limit the bacterial species to a certain concentration. Nevertheless, there exists a reasonable expectation of successfully determining the factors of fecal compositions which promote cryoprotection by modifying the prior art reference which teaches cryoprotection and there exists a motivation to do so to arrive at a composition, such as the instantly claimed composition, as Borody I teaches a growing demand for therapies involving fecal microbiota compositions and further teaches that access to frozen or lyophilized fecal material would improve access to said therapies ([0003]-[0004]). See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP § 2143(I)(G).
With respect to the newly amended “co-cultured” limitation, this is considered to be the process by which the product is produced. Co-culturing the first bacterial species (Acidaminococcus fermentans) and at least one second bacterial species would not yield a composition which is patentably distinct or distinguishable from a composition of the at least two microorganisms which were cultured separately and then combined into the cryopreservation formulation. The observed characteristic of cryoprotection is not considered to be a property which causes the co-cultured composition to be different because the cryoprotective effect is one which is observed after cryopreservation and reconstitution. See MPEP 2133(I).
With respect to the pharmaceutically acceptable excipient recited in claim 59, Borody I teaches the composition can be provided together with a pharmaceutically acceptable carrier and the pharmaceutically acceptable carrier refers to compositions such as excipients (i.e. a pharmaceutically acceptable excipient)([0076]). As discussed in the claim interpretation, the recitation of “a pharmaceutical composition” in the preamble of claim 59 is drawn to its intended use. Nevertheless, Borody I teaches a pharmaceutical composition ([0076]).
Thus, the teachings of Borody I are found to render obvious the instant claims as evidenced by Borody II.
Regarding claim 42, as discussed above, claim 41 is found obvious over Borody I as evidenced by Borody II. The instant claim further limits the amount of the first bacterial species to between 10% and 50% of the total amount of bacteria in the cryopreservation formulation. 
Borody I does not teach the amount of the first bacterial species between 10% and 50% of a total amount of bacteria. 
However, as discussed above, Borody I teaches cryoprotective compositions and determining the optimum conditions which more efficiently confer cryoprotection is a routine optimization. One in the art would be motivated to create such a composition comprising the first bacterial species in between 10% and 50% to use in the efficacious fecal transplantation methodology disclosed by Borody I ([0003]). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05(II)(A).
Regarding claim 43, as discussed above, claim 41 is found obvious over Borody I as evidenced by Borody II. The instant claim limits the bacterial proliferation assay to a bacterial plating assay. The bacterial proliferation assay and bacterial plating assay do not confer any structural feature on the claimed composition. Borody I teaches an embodiment wherein bacterial cell viability is assessed by counting the number of colonies on an agar plate ([0038]) reading on “bacterial plating assay”. This conclusion is supported by applicant’s teaching that bacterial proliferation assays can be direct plate counts on agar ([104]). 
Regarding claim 48, as discussed above, claim 41 is found obvious over Borody I as evidenced by Borody II. The instant claim limits the at least one of the second bacterial species to at least one of Faecalibacterium prausnitzii, Coprococcus comes, Dorea formicigenerans, Eubacterium contortum, Ruminococcus lactaris, Eubacterium rectale, Eubacterium eligens, Ruminococcus torques, Roseburia intestinalis, Anaerostipes hadrus, Blautia luti, Ruminococcus obeum, Blautia stercoris, Dorea longicatena, Clostridium spiroforme, Eubacterium desmolans, Clostridium aerotolerans, Clostridium lactatifermentans, Eubacterium hallii, Clostridium hylemonae, Roseburia inulinivorans, Roseburia hominis, and Roseburia faecis. Borody I teaches Faecalibacterium prausnitzii, Coprococcus comes, Dorea formicigenerans, Ruminococcus lactaris, Eubacterium rectale, Eubacterium eligens, Ruminococcus torques, Anaerostipes hadrus, and Eubacterium hallii ([0063]). Borody I makes obvious the second bacterial species being Eubacterium contortum, Roseburia intestinalis, Blautia luti, Blautia stercoris, Dorea longicatena, Clostridium spiroforme, Eubacterium desmolans, Clostridium aerotolerans, Clostridium lactatifermentans, Clostridium hylemonae, Roseburia inulinivorans, Roseburia hominis, and Roseburia faecis by teaching an embodiment wherein the fecal microbiota preparation comprises microorganisms from the group consisting of Acidaminococcus (i.e. the first bacterial species) and Blautia, Clostridium, Dorea, Eubacterium, or Roseburia ([0063]) from which the species recited in the instant claim can at once be envisaged. See MPEP § 2131.02(III). 
	Regarding claim 58, as discussed above, claim 41 is found obvious over Borody I in view of Borody II. The instant claim is drawn to the composition further comprising a pharmaceutically acceptable excipient. Borody I teaches the composition can be provided together with a pharmaceutically acceptable carrier and the pharmaceutically acceptable carrier refers to compositions such as excipients (i.e. a pharmaceutically acceptable excipient)([0076]).

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651